Citation Nr: 1731082	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  16-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for schizophrenia, undifferentiated with a mood disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (6) (2016).


FINDING OF FACT

The occupational and social impairment from the schizophrenia, undifferentiated with a mood disorder, more nearly approximates total for the period on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for schizophrenia, undifferentiated with a mood disorder, have been met for the entire period on appeal.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9201, 9435 (2016).

2.  The claim for a TDIU is moot.  Vettese v. Brown, 7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Entitlement to an Increased Rating for Schizophrenia with Mood Disorder

The Veteran asserts that his schizophrenia, undifferentiated with a mood disorder, is worse than currently rated. 

In a March 2014 statement, the Veteran's wife detailed her history and interactions with her husband.  She reported that she was aware of several instances of anger and rage outbursts concerning her husband and superiors and co-workers at his place of employment.  She further reported that he had gross impairment in his thought process, and that she was unable to discuss anything even slightly challenging or frustrating with him because of his outbursts of rage.  She reported that after an altercation with his daughter in February 2014, the Veteran was so upset that he could not recall what had transpired; however, the next day, he discussed going to visit with his daughter as though nothing had happened.  She further reported that she had separated from him on several occasions, only to return because he had no one else to support him.  The Veteran's wife also stated that he told her on several occasions that he did not care if he never woke up again.  She reported that the Veteran had no friends, maintained only very strained relationships, never participated in social activities, had severe road rage, and experienced significant problems interacting with others due to his schizophrenia with mood disorder.  

In April 2014 at a VA examination, the Veteran was diagnosed with a mood disorder NOS, with the examiner noting duration since service, occurring most days, and with moderate to severe symptoms.  The examiner also noted the presence of schizophrenia.  The Veteran reported that his depression had worsened and his long and short memory was affected.  He reported that he experienced significant sleep disturbance, lack of motivation or interest in life, increased issues with concentration, and increased social isolation.  The examiner noted that cognitive complaints appeared to have worsened since the Veteran's last examination and that they increased significantly during periods of stress.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and that the Veteran's symptoms seemed to have greatly worsened since his last examination in 2011. 

In a June 2014 statement, the Veteran reported that he could not find a job or have relationships because of his schizophrenia.  He reported that he sat in his trailer daily with only his dog, that he talked to himself, that he could not be in social settings, and that he could not adapt to life generally.  

At a June 2015 VA examination, the Veteran's diagnoses were confirmed.  The examiner stated that the Veteran attributed depression, short and long term memory loss, sleep disturbances, lack of motivation, social isolation and cognitive issues to the Veteran's mood disorder.  The examiner opined that the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

VA treatment notes from November 2015 indicated that the Veteran's wife had been assigned as his fiduciary as the Veteran's cognitive problems were worsening.  The Veteran was examined with his wife present due to those difficulties.  He reported significant problems with memory, attention, concentration and anger, and that he was unable to work or be around people as he struggled with severe anger issues.  

Additional treatment notes from April 2016 indicated that the Veteran's cognitive abilities had so severely declined, that he was assessed for neuropsychological issues, none of which were found.  He reported problems with impulse control, anger management, and reported several confrontations with his neighbors and road rage incidents.  He also reported panic attacks, irritability, and an inability to relate to others.  The examiner opined that the Veteran was unable to maintain gainful employment.  The Veteran reported that he was last employed in 2005 as a truck driver, and that he worked for J.B. Hunt for 20 years.  The Veteran's wife stated that he was only able to maintain that employment because of its solitary nature.  The Veteran reported that he recently attempted to reinstate his commercial driver's license and was unable to due memory and cognition issues.  

The Board notes that the Veteran has been receiving regular treatment and mental health counseling at his local VA Medical Center throughout the entire period on appeal.  While his occupational and social impairment assessment worsened between his April 2014 and June 2015 VA examinations, the Veteran's reported symptoms appeared consistent throughout the entire period on appeal.  

The Board notes that the Veteran filed his claim of entitlement to an increased rating for schizophrenia and mood disorder in May 2014.  However, he filed a claim of entitlement to a TDIU on December 9, 2013.  In that claim, the Veteran reported that his schizophrenia with mood disorder was what prevented him from obtaining and maintaining employment.  As such, that should have been considered a claim for an increased rating for schizophrenia with mood disorder.  Therefore, the Board finds the period on appeal to begin with the December 9, 2013, claim.  

The Board finds that the Veteran is entitled to a 100 percent rating for schizophrenia with a mood disorder for the entire period on appeal.  In this regard, the occupational and social impairment caused by the Veteran's schizophrenia with mood disorder has more closely approximated total for the entire period on appeal.  The Board notes that the Veteran's mental health treatment providers reported that the Veteran had significant difficulty with establishing and maintaining social relationships, an inability to function in an occupational setting, and experienced unprovoked irritability.  He also reported significant sleep disturbance and decreased cognitive abilities.  The Veteran was noted to have some panic attacks and significant disturbances in mood and motivation.  The Veteran experienced very significant social isolation and appeared to even live separately from his wife, to whom he was still married.  He had also been reported to have difficulties with the activities of daily living, specifically his ability to manage his own affairs, and has had his wife assigned as his fiduciary.  The Board finds that the conclusions reached by the Veteran's regular mental health provider, to include that the Veteran was unable to function properly due to rage outbursts and unable to maintain a job, very probative due to frequency and regularity of treatment.  Furthermore, the treatment provider's findings largely comport with the findings of both VA examiners and the Veteran's symptoms appeared largely consistent, with perhaps aggravations or mitigations during stressful or stress-free periods.  Therefore, the Board finds that the overall disability picture more accurately reflects that the Veteran's social and occupational impairment is total and a 100 percent rating is warranted for the entire period on appeal, beginning December 9, 2013.  38 C.F.R. § 4.130, Diagnostic Codes 9201, 9435.

The Board acknowledges that the results of the VA examinations, the symptoms reported by the Veteran and his spouse, and the VA Medical Center mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 100 percent rating for schizophrenia with mood disorder.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 442.  Thus, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating, even though all of the specific symptoms for a 100 percent rating are not manifested.  

Entitlement to TDIU

At the outset, the Board notes that in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veteran's Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedular 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service connected disability if the Veteran is already receiving a 100 percent schedular rating for that disorder.  Buie v. Shinseki, 24 Vet. App. 242 (2010). 

In this case, the Veteran has been awarded entitlement to a 100 percent rating for schizophrenia with a mood disorder for the entire period on appeal.  A review of the record shows that the Veteran has not alleged that service-connected disabilities, without regard to his schizophrenia with a mood disorder, render him unable to obtain and maintain gainful employment.  Therefore, the findings in Bradley, are not applicable in this case, and the issue of entitlement to TDIU is moot as the Veteran is in receipt of a schedular 100 percent rating for his schizophrenia with a mood disorder for the entire period on appeal.  


ORDER

Entitlement to a 100 percent rating for schizophrenia, with a mood disorder, for the entire period on appeal is granted.

Entitlement to TDIU is dismissed. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


